DETAILED ACTION
This office action is based on the claim set submitted and filed on 10/24/2019.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a parser engine” in independent Claim(s) 1 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “engine” and functional language “configured to detect a recommendation in a received clinical report for a patient;” without reciting sufficient structure to achieve the function.
“a context inferring engine” in independent Claim(s) 1 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-
“an action selection engine” in dependent Claim(s) 1 and 3 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “engine” and functional language “configured to generate a patient actionable clinical report” in claim 1, without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim(s) 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a parser engine configured to detect a recommendation in a received clinical report for a patient”, “a context inferring engine configured to extract and normalize recommendation elements in the detected recommendation”, and “an action selection engine configured to generate a patient actionable clinical report…” in Claim 1, “the action selection engine is further configured to: select a set of tools corresponding to the action that are patient actionable” in Claim 3, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 2-8 accordingly are rejected as being dependent on rejected independent claims.
The specification discloses a hardware structure of a generic PC, laptop or tablet terminal which is not considered an adequate structure to perform the claimed functions. To perform the claimed functions, a computer comprising of hardware (processor, memory, etc…) and software/algorithm to be programed to perform the functions may be considered an adequate structure yet there is no disclosure of any particular structure, either explicitly or inherently, to “engine” in the claim language is not sufficient system structure for performing analysis or analyzing health report. As would be recognized by those of ordinary skill in the art, the term “engine” can be performed by any type of software and hardware combination which can be any generic computer. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which “engine” structures perform(s) the claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 are drawn to a device (system), Claims 9-15 are drawn to a method, and Claims 16-20 are drawn to an art of manufacturer, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
Step 2A - Prong 1
Independent Claim 1 recites the steps: 
detect a recommendation in a received clinical report for a patient;
extract and normalize recommendation elements in the detected recommendation;
generate a patient actionable clinical report based on the received clinical report and the extracted and normalized recommendation elements
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components.  The claim recites steps which in the context of this claim encompasses the user manually the ability to identify an impression section/recommendation on a patient report and analyze the impression and recommended action or a treatment on a medical report and provide a final report to include actions such as scheduling a follow up which are steps that could be performed mentally and, therefore are Mental Processes.

Independent Claim 9 and 16 are analogous to claim 1 and recite the same steps mentioned in Claim 1 and therefore apply the same abstract idea as above.

Dependent Claims 2-8, 10-15, and 17-20 include all of the limitations of claim(s) 1, 9, and 16, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: “select a set of tools corresponding to the action that are patient actionable”, in claim 3, 11, 18 “identifies the detected recommendation in claims 4, 12, in which the claims additional limitations are directed to abstract ideas for similar reasons to those given above and the claims are a processes that, under 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea.
Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.
Step 2A - Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims 1- 20 recites additional element such as “the recommendation elements include an action and a timeframe” in claims 2, 10, 17, “the generated patient actionable clinical report includes an indicator” in claim 4, 12 “the identifier includes a hyperlink to the selected set of tools” in claim 5, “display the generated patient actionable clinical report on a display device” in claim 6, 13, 19, “the display of the displayed patient actionable clinical report further comprises the selected set of tools” in claim 7, 14, “the action comprises at least one selected from a group comprised of an imaging examination, a laboratory test, and a questionnaire; wherein one tool from the selected set of tools comprises a scheduling tool” in claim 8, 15, and 20,  as drafted, which are an elements reciting a process that, under its broadest reasonable interpretation and covers the performance of the limitation in mind using generic computer components in which the additional elements are a nominal or tangential addition to the abstract idea and does not affect 
The claims recite other additional elements such as “a memory (storage medium), a processor, a display device” while using a computer to perform steps mentioned above. “A user interface 150 displays the generated patient actionable clinical report 142 on a display device 160… The configured processors 162 execute at least one computer readable instruction stored in computer readable storage medium 166,” (Applicant, p 5-6). The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and even in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas ) see MPEP 2106.05(f)(2)(v). Thus the judicial exceptions recited in claims 1-20 are not integrated into a practical application because the claims do not recite additional elements that impose any meaningful limits on practicing the abstract ideas.
The claims as a whole are therefore directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. data sources, processors, memory); and the generic computer components merely perform generic computer functions (i.e. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 1-2, 4, 6, 9-10, 12-13, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadeghi (US Pub. 2014/0365239 A1) 

Regarding Claim 1 (Currently Amended), Sadeghi teaches a system comprising:
a parser engine configured to detect a recommendation in a received clinical report for a patient; Sadeghi discloses a parsing process for contents of a report to include recommendations (Sadeghi: [Fig. 7, 9], [0099], [0104]; In some embodiments, the <end_points> component 710 may declare one or more end points (e.g., "cyst_no_recommendation"), which may correspond to the recommendations called for by a guideline. For example, if the end point denoted by "cyst_no_recommendation" (shown at 730) is reached, the correct recommendation called for by the guideline may be a surgery referral, [0105]-[0106], [0135]; the textual free-form narration may be automatically parsed to determine its sequence of words, [0145]-[0146], [0150], [0155]; 
a context inferring engine configured to extract and normalize recommendation elements in the detected recommendation Sadeghi discloses analyzing of text in a report section such as Impression and extract recommendation and context in the text and a text normalizing process using techniques associating the text and sections of the report (Sadeghi: [0122]; the illustrative medical report 900 may be processed by a CLU engine to extract one… the CLU engine may extract "recommendation-follow up CT 18 months" based on the portion of text, [0135]; Automatic extraction of medical facts from a freeform narration may be performed in any suitable way using any suitable technique(s),… preprocessing may be performed on a free-form narration prior to performing automatic fact extraction, for example, to determine the sequence of words represented by the freeform narration…, [0136], [0138]-[0142], [0160], [0161]; A 
an action selection engine configured to generate a patient actionable clinical report based on the received clinical report and the extracted and normalized recommendation elements Sadeghi discloses using the processed (normalized) text in the free-form to generate a report that includes the recommendations/action (Sadeghi: [Fig. 9], [0121]; medical report 900 discusses a CT scan performed on a patient's chest… The "IMPRESSION" section also states, "follow up CT is recommended in 18 months", [0130]; the displayed report text may be the result of processing and/or formatting raw text, [0155]; a list of fact types of interest for generating medical reports may be defined, e.g., by a developer of fact extraction component…, [0160]-[0161], [0168], [0175]).

Regarding Claim 2 (Original), Sadeghi teaches the system according to claim 1, wherein the recommendation elements include an action and a timeframe Sadeghi discloses a follow-up recommendation and time frame to execute the action (Sadeghi: [Fig. 9], [0125], [0129]; reapplying a decision rule corresponding to the Fleischner guideline based on the correction "high risk" results in an updated recommendation of follow up CT in 6-12 months).

Regarding Claim 4 (Currently Amended), Sadeghi teaches the system according to claim 1, wherein the generated patient actionable clinical report includes an indicator that identifies the detected recommendation Sadeghi discloses identified recommendations in the report is highlighted or underlined, etc. (Sadeghi: [0125]-[0127]-[0129]; The updated recommendation may be presented to the user in any suitable manner, for example, by 

Regarding Claim 6 (Currently Amended), Sadeghi teaches the system according to claim 1, further including: a user interface configured to display the generated patient actionable clinical report on a display device Sadeghi discloses a report with actionable recommendations is displayed on a user interface (Sadeghi: [0126]; the recommendation called for by the guideline may be displayed separately from the formatted report (e.g., in a separate window, panel, or other user interface element, [0129]; the updated recommendation of follow up CT in 6-12 months may be displayed using the same color as the correction "high risk", [0130]; the user interface 1000 includes a Report panel 1005 for displaying report text, [0132]).

Regarding Claim 9 (Currently Amended), claim 9 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 10 and 17, claims 10 and 17 recite substantially similar limitations to claim 2, as such, are rejected for similar reasons as given above

Regarding Claims 12, claim 12 recite substantially similar limitations to claim 4, as such, are rejected for similar reasons as given above

Regarding Claims 13 and 19, claims 13 and 19 recite substantially similar limitations to claim 6, as such, are rejected for similar reasons as given above

Regarding Claims 16 (Currently Amended), Moore teaches a non-transitory computer-readable storage medium carrying instructions which controls one or more processors to (Sadeghi: [0137]):
claim 16 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 7-8, 11, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (US Pub. 2014/0365239 A1) in view of Reicher et al (US 10,181,360 B1- hereinafter Reicher)

Regarding Claim 3 (Currently Amended), Sadeghi teaches the system according to claim 1, wherein the action selection engine is further configured to: 
Sadeghi discloses elements included on a report user interface (Sadeghi: [0133]; a user interface for presenting medical reports may include any suitable combination of user interface elements (e.g., menus, panels, buttons, etc.) arranged in any suitable manner). However Sadeghi does not expressly disclose a tools corresponding to the action such as scheduling or communication with clinician regarding medical/procedure question.
Reicher teaches
select a set of tools corresponding to the action that are patient actionable 
Reicher discloses selectable different set of tools that corresponds to action of the report, such as scheduling an imaging exam, view imaging study, schedule lab test, educational information, or chat with clinician(s) (Reicher: [col. 6, line 41-43]; hovering over a scheduler link may result in a display of multiple links that are selectable by the user , such as by clicking  functions , such as order lab tests and / or refer the patient to a specialist, [col. 13, 9-14, 19-22, 32-45, 52-57] to see a link to educational information related to a medical condition referenced in the report…the identification and / or authentication information and logic related to which links are displayed may be contained within the report itself, [col. 14, 14-29]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate tools associated with action on the patient report, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claim 5 (Original), Sadeghi teaches the system according to claim 4, wherein the identifier includes 
However Sadeghi does not expressly disclose a hyperlink to the selected set of tools.
Reicher teaches
a hyperlink to the selected set of tools Reicher discloses hyperlinks to different tools such as look up patient information, scheduling, etc., included in the report (Reicher: [Fig. 3, 4, 5A, 8A], [col. 3, line 24-26]; a medical report from an external system may be updated to include various links to systems and sources of data related to the medical report , [col. 4, 4-11, 15-17, 25-28], [col. 5, 41-50]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate a hyperlink to the 

Regarding Claim 7 (Original), Sadeghi teaches the system according to claim 6, 
Sadeghi discloses elements included on a report user interface (display) and tabs or buttons (Sadeghi: [0133]; a user interface for presenting medical reports may include any suitable combination of user interface elements (e.g., menus, panels, buttons, etc.) arranged in any suitable manner). 
However Sadeghi does not expressly disclose display selected tools corresponding to the action such as displaying scheduling tool.
Reicher teaches
wherein the display of the displayed patient actionable clinical report further comprises the selected set of tools Reicher discloses displaying the tools such as scheduling, exam viewing tools included in the report (Reicher: [Fig. 3, 4, 5A], [col. 2, line 25-30]; the medical report including a link to a medical information application configured to access one or more items of medical information associated with the patient and selectively display the one or more items of medical information associated with the patient…)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate tools associated with action displayed on the patient report, as taught by Reicher which helps providing a convenience for the user (Reicher: [col. 5, line 24-25]).

Regarding Claim 8 (Currently Amended), Sadeghi teaches the system according to claim 2, 
However Sadeghi does not expressly disclose the selected tool is to action a process such as imaging exam.
Reicher teaches
wherein the action comprises at least one selected from a group comprised of an imaging examination, a laboratory test, and a questionnaire Reicher discloses action to schedule an imaging examination (Reicher: [Fig. 5A], [col. 6, line 41-43]; hovering over a scheduler link may result in a display of multiple links that are selectable by the user , such as by clicking on one of the multiple links, [col. 10, line 35-49], [col. 12, line 3-6]; medical report may have links that allow the user to perform other functions , such as order lab tests and / or refer the patient to a specialist…[col. 13, 9-14, 19-22]; to see a link to educational information related to a medical condition referenced in the report…the identification and / or authentication information and logic related to which links are displayed may be contained within the report itself)
wherein one tool from the selected set of tools comprises a scheduling tool
Reicher discloses selected scheduling tool (Reicher: [Fig. 5], [col. 3, line 52-54]; The medical report may include a link to a scheduling system, [col. 4, line 1-20]) 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate tools associated with action on the patient report, as taught by Reicher which helps providing an efficient process for the associated with link tool action (Reicher: [col. 3, line 60-61]).

Regarding Claims 11 and 18, claims 11 and 18 recite substantially similar limitations to claim 3, as such, are rejected for similar reasons as given above.

Regarding Claims 14, claims14 recites substantially similar limitations to claim 7, as such, are rejected for similar reasons as given above.

Regarding Claims 15 and 20, claims 15 and 20 recite substantially similar limitations to claim 8, as such, are rejected for similar reasons as given above.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
Prasad et al.	 (US 2014/0297318)	Systems and Methods for Automatically Scheduling Patient Visits Based on Information in Clinical Notes of Electronic Medical Records.

The references are relevant since it discloses a method to providing a scheduling tool that is used to perform an action based on recommendation in the recorded clinician input(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626